Title: Chandler Price to Thomas Jefferson, 13 May 1812
From: Price, Chandler,Stewart, Alexander
To: Jefferson, Thomas


          sir Philada May 13. 1812
          Nothing but a friendly motive on my part towards Mr Alexander Stewart. and a firm belief from some circumstances within my knowledge that you take a friendly interest in the Welfare of that Gentleman would induce me to take this great liberty
          Mr Stewart has been since about two years settled in Kingston Jamaica. [...] where he is conducting Merchantile business of considerable magnitude under the auspices of some of the most respectable Merchants of this City and I have reason to believe is doing well for himself—His conduct has procured him many friends & the approbation of all for whom he has done business. and the Pride of his friends who recommended him is not a little gratified by his good conduct & uncommon merit—
          My particular object in the liberty I thus take is to Beg your Influence with the President of the United States to procure for Mr Stewart the American Consulship for Kingston Jamaica.
           Mr Stewart tho not Born in this Country came to it very Young and is legally and in Principle truely American he served his apprenticeship in the Counting House of Morgan & Price (Mr Benjamin Morgan of New Orleans & myself) which no doubt had some tendency to fix his Political principles; f already well enclined in favor of Democracy
           Mr Savage is now the American Consul. & altho he holds the Commission, the situation may be considered as vacated, as Mr Savage has retired much in debt to a plantation in the Country. and is considered as failed: the Consulship is I am told totally neglected & left to take care of itself—
          Mr Stewart is in all respects fit for the station & if he should be appointed to it will I have no doubt do h Credit to himself & honor to his Country—I shall be much gratified Sir by a line in reply & beg leave to subscribe myself [Sir] With much respect Sir Your Obed servt
          
            Chand.
            Price
        